Title: To James Madison from James Leander Cathcart, 13 August 1806
From: Cathcart, James Leander
To: Madison, James



Sir
Boston Augt: 13th: 1806

I have this inst: receiv’d the inclosed papers, independent of which the passengers are to be supplied with ships provisions, and births are to be built for them to keep them seperate from the people, at the expense of the owners.
I had every arrangement made to haul the Two Brothers alongside the Franklin on yesterday morning to take in her cargo; but Lieut: Wederstrandt did not conceive himself to be justifiable in delivering up the Merchandize committed to his care without an express order from the Secretary of the Navy, notwithstanding I gave him the perusal of your instructions to me of the 4th inst.
I wrote on the 11th: to Mr. Smith upon that subject & am prevented from any procedure until I receive his answer: The same day Mohamet Ben Hodgia return’d from NewYork & presented me a letter from Mr: Clinton of the 7th: inst: informing me that the Turks had peremptorily refused to join the Ambassador at Boston & that the laws of the State of Newyork do not authorize him to use coercion
I have the honor to remain with respectful esteem Sir Your Obnt: Servt.

James Lear: Cathcart

